Bunn, C. J. (after stating the facts.) Both in overruling defendant’s demurrer to the indictment, and in the trial of the cause, the court below proceeded on the theory that the statute referred to requires of railroad companies that they erect passenger depot buildings at all points on their roads where passengers are allowed to get off and on their trains ; or else that the storehouse referred to in evidence was a “passenger depot,” as contemplated within the meaning of the act. The proof showed Wilmar to be nothing more than a flag station, without any building whatever belonging to or under the control of defendant, or used by it as a depot building, and this mere flag station is denominated in the indictment a “ passenger depot.” The statute under consideration cannot be construed so as that it requires of railroad companies to erect passenger', depot buildings where they have none, but the requirement is that they provide separate waiting rooms in their depot buildings already existing or to be erected ; and the expression “passenger depot,” as employed in the act, means a depot building used for the reception of passengers. If the words “passenger depot,” as descriptive of the depot at Wilmar in the indictment, were intended to mean a mere place where passengers were allowed to get on and off the trains, without any reference to the buildings connected therewith, then the demurrer should have been sustained; but if the words in the indictment had reference to the storehouse mentioned in the evidence, then the verdict was not sustained by the evidence, for the storehouse was not a depot building, and was not owned, used or occupied by defendant as such. The judgment is therefore reversed, and the cause remanded for further proceedings in accordance herewith.